Citation Nr: 9911510	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to July 
1992.

The issue of the veteran's entitlement to service connection 
for depression was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997, at which time the case 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for 
readjudication of the issue presented, to include entry of 
specific findings and conclusions as to the finality of a 
rating decision entered on September 16, 1993, denying 
service connection for depression; the effect of the 
representative's request in December 1994 for reconsideration 
of the September 1993 denial; and, as applicable, the 
question of whether new and material evidence had been 
presented to reopen the previously denied claim of 
entitlement to service connection for depression.  In 
response, the RO prepared a supplemental statement of the 
case, dated in August 1997, wherein issues as to whether the 
September 1993 action was clearly and unmistakably erroneous 
and whether new and material evidence had been presented to 
reopen such claim were denied.  Following entry of written 
statement by the veteran's local representative in lieu of a 
VA Form 646, Statement of Accredited Representative in an 
Appealed Case, the case was returned to the Board for further 
review.

Inasmuch as the veteran has not entered a notice of 
disagreement with respect to the RO's determination in March 
1997 that there was no clear and unmistakable error as to the 
RO's denial of service connection for depression in September 
1993, the Board is without jurisdiction to consider such 
matter at this time.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.101, 20.200, 20.201 (1998).  


FINDINGS OF FACT

1.  By rating decision entered in September 1993, the RO 
denied entitlement of the veteran to service connection for 
depression.  Notice of the denial action was furnished to the 
veteran later in September 1993, following which she failed 
to initiate a timely appeal of the September 1993 denial.

2.  Evidence added to the record since entry of the RO's 
determination in September 1993, denying entitlement of the 
veteran to service connection for depression, bears directly 
or substantially on the issue of entitlement to service 
connection for a psychiatric disorder, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim. 

3.  The reopened claim is accompanied by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.

4.  A chronic adjustment disorder had its onset during the 
veteran's period of active duty.


CONCLUSIONS OF LAW

1.  The September 1993 determination of the RO, denying 
entitlement of the veteran to service connection for 
depression, is final; new and material evidence has been 
presented since entry of the September 1993 denial with which 
to reopen the previously denied claim; and such reopened 
claim is well-grounded.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (1998).

2.  A chronic adjustment disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision of September 1993, the RO denied 
entitlement of the veteran to service connection for 
depression on the basis that an inservice adjustment disorder 
was an acute condition and not a disability under the VA's 
Schedule for Rating Disabilities.  Notice of the denial was 
provided to the veteran by the RO's correspondence, dated in 
September 1993.  As the veteran failed to initiate an appeal 
of that denial within one year of the date of the notice of 
the denial, the September 1993 action of the RO is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.104(a).  Consequently, the 
threshold question presented by this appeal is whether new 
and material evidence has been submitted to reopen the 
previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims, citing Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the Federal Circuit's holding in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  The Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

Evidence on file at the time of entry of the RO's decision in 
September 1993 included service medical records showing that 
the veteran had been treated for multiple psychiatric 
complaints from July to September 1991, variously diagnosed 
as an adjustment disorder with mixed emotional features or 
depressed mood, dysthymia, and major depression with suicidal 
ideations.  Subsequent to the September 1991 entries, no 
complaints or findings of a psychiatric nature are shown by 
service medical records.  Also of record in September 1993 
was the report of a VA examination in June 1993, when the 
veteran reported having seen a psychiatrist while in service 
and having taken Valium and an anti-depressant for a two-week 
period.  Neuropsychiatric examination disclosed no 
abnormality, although the veteran complained of anxiety and 
depression because of family problems.  Diagnoses of mild 
anxiety and severe depression because of family problems were 
offered.

Evidence added to the record since entry of the September 
1993 determination includes microfiche of the veteran's 
service records received by the RO in June 1995; the report 
of a VA examination conducted in April 1995; a photocopied 
portion of a phone book in which the VA physician who 
examined the veteran in 1993 is listed under the heading, 
Physicians & Surgeons-Internal Medicine, received by the RO 
in August 1995; and various statements of the veteran and her 
representative. 

The undersigned herein addresses only the report of the VA 
examination in April 1995, having determined that such report 
is new and material and otherwise supports a grant of service 
connection.  Specifically, the VA examination in 1995 
disclosed the existence of an adjustment disorder, and it is 
of note that the chronic form of an adjustment disorder is 
recognized by the VA's Schedule for Rating Disabilities as a 
ratable entity.  See 38 C.F.R. § 4.130, Diagnostic Code 9440 
(1998); see also 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1993).  Also shown at the time of the 1995 examination was a 
history of anxiety and depression, as well as a suggestion of 
a possible bipolar disorder, based on the veteran's prior 
history.  Such examiner likewise referenced the veteran's 
inservice history of an adjustment disorder, for which 
psychiatric care was required, and a variety of postservice 
psychiatric symptomatology, inclusive of insomnia and 
depression.  

The VA examination report compiled in 1995 clearly is 
probative of the basis of the RO's denial in September 1993, 
there having been shown then to be an adjustment disorder 
that was originally identified during the veteran's period of 
active duty.  That evidence, in combination with the 
veteran's credible account of psychiatric symptoms since her 
discharge from service, when considered alone or in 
conjunction with all of the evidence of record, is found to 
be so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.  Such 
evidence thus warrants a reopening of the veteran's 
previously denied claim of entitlement to service connection 
for depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
As well, evidence consisting of inservice psychiatric 
dysfunction, when coupled with the entry of diagnoses of 
anxiety and depression within eleven months of the veteran's 
discharge from service and more recent evidence indicating 
the chronic nature of the veteran's adjustment disorder, is 
found to be sufficient not only to well-ground the veteran's 
claim, but also to determine that the veteran's chronic 
adjustment disorder is of service origin.

In arriving at this conclusion, to include the grant of 
service connection for a chronic adjustment disorder, the 
Board notes it has applied the three-step process defined in 
Winters and Elkins, supra, while the RO did not have the 
opportunity to apply such holdings in considering and 
deciding the veteran's claim to reopen.  However, the Board 
concludes that, as the appellant has not been prejudiced by 
the Board's application of the three-step process described 
above, which the undersigned notes is less restrictive than 
the previous rule set forth by Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), there is no need to remand the 
veteran's claim to the RO for further consideration on that 
point.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

New and material evidence has been submitted to reopen the 
veteran's previously denied claim, and the reopened claim is 
well-grounded.  As well, service connection for a chronic 
adjustment disorder is granted.



			
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

